Case 2:19-cv-07818-CBM-RAO Document 90 Filed 08/17/21 Page 1 of 3 Page ID #:1168




  1 Matthew Storman
    1601 E Ruddock St.
  2 Covina, CA 91724
    (626) 833-6327
  3 matthewstorman@gmail.com

  4

  5 MATTHEW STORMAN, IN PRO PER

  6

  7

  8                              UNITED STATES DISTRICT COURT

  9                             CENTRAL DISTRICT OF CALIFORNIA

 10 NINTENDO OF AMERICA INC.,                         ) Case No. 2:19-CV-07818-CBM-RAO
    a Washington corporation                          )
 11                                                   )
                             Plaintiff(s),            )
 12                                                   )
          vs.                                         ) DECLARATION OF MATTHEW
 13                                                   ) STORMAN
    MATTHEW STORMAN, an individual, JOHN              )
 14 DOES 1-10, individuals and/or corporations,       )
                                                      )
 15                                                   )
                              Defendant(s).           )
 16                                                   )
                                                      )
 17                                                   )
                                                      )
 18

 19         Comes this day, Defendant Matthew Storman (“Defendant”), proceeding pro se, and
 20 pursuant to this Court’s PERMANENT INJUNCTION AGAINST DEFENDANT MATTHEW

 21 STORMAN, entered August 5th, 2021 (ECF 88), has permanently destroyed all unauthorized

 22 Nintendo games or other unauthorized copies of Nintendo’s intellectual property including

 23 movies, books, and music.

 24

 25

 26

 27

 28
                                                -1-
                                  DECLARATION OF MATTHEW STORMAN
Case 2:19-cv-07818-CBM-RAO Document 90 Filed 08/17/21 Page 2 of 3 Page ID #:1169




  1

  2                           DECLARATION OF MATTHEW STORMAN

  3          I, the undersigned, being of sound minds and competent to testify as to the truthfulness of

  4 the statements made hereinabove, after being duly sworn, under the pains and penalties of perjury,

  5 hereby certify that I have read the foregoing document, and hereby affirm that I have personal

  6 knowledge of the facts therein, and to the best of my knowledge, information, and belief, the

  7 foregoing is true and correct.

  8          I understand that I am swearing or affirming under oath to the truthfulness of the claims

  9 made in this motion and that the punishment for knowingly making a false statement includes fines

 10 and/or imprisonment.

 11         DATED: August 17, 2021

 12
                                                                   /s/ Matthew Storman
 13                                                                Matthew Storman
                                                                   1601 E Ruddock St.
 14                                                                Covina, CA 91724
                                                                   (626) 833-6327
 15                                                                matthewstorman@gmail.com

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                   -2-
                                     DECLARATION OF MATTHEW STORMAN
Case 2:19-cv-07818-CBM-RAO Document 90 Filed 08/17/21 Page 3 of 3 Page ID #:1170




  1                                    CERTIFICATE OF SERVICE

  2         I, the undersigned, hereby certifies that on the 17th day of August 2021, that a true and

  3 complete copy of the foregoing motion was served via the ECF/CM system, upon:

  4
                                   Katherine M. Dugdale, Bar No. 168014
  5                                     KDugdale@perkinscoie.com
                                           PERKINS COIE LLP
  6                                  1888 Century Park E., Suite 1700
                                       Los Angeles, CA 90067-1721
  7                                      Telephone: 310.788.9900
                                         Facsimile: 310.788.3399
  8
                                  William C. Rava (appearing pro hac vice)
  9                             Christian W. Marcelo (appearing pro hac vice)
                                          WRava@perkinscoie.com
 10                                      CMarcelo@perkinscoie.com
                                            PERKINS COIE LLP
 11                                     1201 Third Avenue, Suite 4900
                                             Seattle, WA 98101
 12                                       Telephone: 206.359.8000
                                          Facsimile: 206.359.9000
 13
                                           Attorneys for Plaintiff
 14                                       Nintendo of America Inc.

 15
            DATED: August 17, 2021
 16                                                                /s/ Matthew Storman
                                                                   Matthew Storman
 17                                                                1601 E Ruddock St.
                                                                   Covina, CA 91724
 18                                                                (626) 833-6327
                                                                   matthewstorman@gmail.com
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                 -3-
                                   DECLARATION OF MATTHEW STORMAN
